Citation Nr: 1735293	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-28 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for service-connected radiculopathy left lower extremity as secondary to service-connected degenerative disc disease of the lumbar spine effective September 17, 2012 and greater than 40 percent effective September 7, 2016.

2.  Entitlement to an effective date earlier than July 29, 2011 for the increased evaluation of degenerative disc disease, lumbar spine.  

3.  Entitlement to an evaluation greater that 20 percent for degenerative disc disease, lumbar spine.


REPRESENTATION

Veteran represented by:  Yashiba Glenn-Blanchard, Attorney



ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1992 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and October 2013 rating decisions from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012 the RO assigned a 20 percent disability rating for service-connected degenerative disc disease, lumbar spine effective September 28, 2011.  Subsequently, the RO extended the effective date to July 29, 2011.

In September 2016 the RO assigned a 40 percent disability rating for service-connected radiculopathy left lower extremity and 10 percent for service-connected radiculopathy right lower extremity, effective September 7, 2016.  As a higher rating for the left lower extremity radiculopathy on appeal may be assignable and the claimant is presumed to seek the maximum available benefit, the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  After September 17, 2012 the Veteran's radiculopathy of the left lower extremity is manifested by pain with moderate incomplete paralysis; and after September 7, 2016 the Veteran's radiculopathy of the left lower extremity is manifested by pain with moderately severe incomplete paralysis.

2.  In May 2001 the RO denied a rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease, lumbar spine; he was notified of this decision and his appellate rights but did not appeal that decision or submit new and material evidence within one year of the notification of that decision.

3.  On October 1, 2010 the RO received the Veteran's claim for increased rating for service-connected degenerative disc disease, lumbar spine.

4.  The July 29, 2011 effective date for the 20 percent disability rating for service-connected degenerative disc disease, lumbar spine represents the date entitlement to an increased rating arose.

5.   The Veteran's service-connected degenerative disc disease, lumbar spine is manifested by pain and limitation of motion with flexion greater than 30 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for radiculopathy left lower extremity as secondary to service-connected degenerative disc disease of the lumbar spine, effective September 17, 2012 and greater than 40 percent effective September 7, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

2.  The May 2001 rating decision that denied a rating in excess of 10 percent for service-connected degenerative disc disease, lumbar spine is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  The criteria for an effective date earlier than July 29, 2011 for the grant of an evaluation of 20 percent for service-connected degenerative disc disease, lumbar spine are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).

4.  The criteria for a rating in excess of 20 percent for degenerative disc disease, lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Radiculopathy Left Lower Extremity

The Veteran asserts that he is entitled to higher disability ratings for his service-connected radiculopathy of the left-lower extremity. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's radiculopathy left lower extremity is evaluated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). 

After September 17, 2012.

To warrant a higher rating for the radiculopathy of the left lower extremity after September 17, 2012 the evidence would need to show moderately severe incomplete paralysis of the sciatic nerve.  Id.  
During an October 2013 VA examination the Veteran reported that he had low back pain that radiated to his left lower leg.  He reported that he had numbness of the left leg to foot and noticed that his left shoe wears more than the right and he felt that he dragged his left foot.  The examiner reported that the Veteran had moderate pain in the left lower extremity, that muscle atrophy was present in the left calf compared to the right calf, and the Veteran experienced moderate incomplete paralysis of the left lower extremity.

At the August 2015 VA examination the examiner reported that the Veteran's left lower extremity radiculopathy demonstrated moderate pain, numbness, and paresthesias and/or dysethesias, but the Veteran did not have any other signs or symptoms of radiculopathy.  She reported that his radiculopathy of the left lower extremity was mild in severity.

VA and private treatment records demonstrate that the Veteran underwent treatment for his left lower extremity radiculopathy during this time period for his symptoms of pain, tingling, and numbness, and that the Veteran received medication.

Although the October 2013 VA examiner reported that the Veteran had muscle atrophy, she specifically denied reporting that the Veteran's left lower radiculopathy was severe with marked muscular atrophy.  None of the medical evidence reflects that the Veteran's left lower extremity radiculopathy during this time period more nearly approximates moderately severe incomplete paralysis of the sciatic nerve.  Id.  

After September 7, 2016.

To warrant a higher rating for the radiculopathy of the left lower extremity after September 7, 2016 the evidence would need to show severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  

The September 2016 VA examiner reported that the Veteran experiences moderate to severe pain and numbness associated with his left lower extremity radiculopathy.  She reported that there were no other signs or symptoms of radiculopathy.  The examiner indicated that the Veteran has severe left lower extremity radiculopathy.  She did not indicate that there is evidence of muscular atrophy, let alone marked muscular atrophy.  

During an October 2016 VA neurological examination, the VA treatment provider reported that the Veteran's left lower extremity strength was 4/5 (limited by pain), but he had no atrophy or abnormal movements.   

None of the other medical evidence reflects that the Veteran's left lower extremity radiculopathy during this time period demonstrates severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  

The Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case the Veteran has stated his left lower extremity radiculopathy results in pain, tingling, and numbness.  The lay statements do not indicate that the Veteran's has moderately severe incomplete paralysis of the sciatic nerve after September 17, 2012 or severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy after September 7, 2016.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a rating higher than 20 percent after September 17, 2012 or higher than 40 percent after September 7, 2016, higher ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Effective Date

The Veteran asserts he is entitled to an effective date of October 1, 2010 for the 20 percent disability rating for his service-connected degenerative disc disease, lumbar spine.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(2), (r).

The Veteran's service connection claim for degenerative disc disease, lumbar spine was granted in November 1997 and assigned a 10 percent disability rating effective August 14, 1997.  The Veteran appealed and in May 2001 the RO continued the Veteran's 10 percent disability rating.  The Veteran did not appeal that decision or submit new and material evidence within the year after notification of that decision.  Accordingly, the May 2001 rating decision became final. 

The record does not show any communication received after the May 2001 rating decision that could be interpreted as a formal or informal increased rating claim for degenerative disc disease, lumbar spine until October 1, 2010, when the Veteran's claim for an increased evaluation was received.  

The next issue is whether the Veteran was entitled to the 20 percent disability rating for degenerative disc disease, lumbar spine before July 29, 2011.  The Veteran's degenerative disc disease of the lumbar spine is evaluated under Diagnostic Code 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

To warrant a higher rating for the lumbar spine disability before July 29, 2011 the evidence would need to show forward flexion of the lumbar spine greater than 30 degrees but not less than 60 degrees; or, the combined range of motion of the lumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  During December 2010 and July 2011 VA examinations it was noted that range of motion of the lumbar spine demonstrated flexion of 60 degrees or more, posture and gait were normal and there was no evidence of scoliosis or other abnormal spinal curvatures.  During the December 2010 VA examination the Veteran reported he had constant aching pain more prominent in the morning across his mid and right lower back, mild to severe in nature.  He denied flare-ups and incapacitating episodes and reported he took medication.  During both VA examinations he denied using a brace, any unsteadiness or falls and reported he could walk one-quarter mile or less.  At the July 2011 VA examination the Veteran reported fatigue, stiffness, and spasm.
VA and private treatment records are absent evidence that the Veteran had muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour or that he has ever had flexion limited to 60 degrees or less or a combined range of motion of the lumbar spine not greater than 120 degrees.

The Veteran is competent to attest to things he experiences through his senses, such as pain.  See Jandreau, 492 F.3d 1372.  In this case the Veteran and his family members have stated that his lumbar spine disability results in pain, stiffness, and functional limitations such as lifting heavy objects, bending, standing, and walking long distances, and that it impacts his relationships.  The lay statements do not indicate that the Veteran had muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; or flexion limited to 60 degrees or less or a combined range of motion of the lumbar spine not greater than 120 degrees.  

In summary, the record is absent medical evidence to show that an increase in the disability occurred before July 29, 2011.  Thus, the effective date is not the date of the claim, but the date entitlement to an increase arose.  Accordingly, an earlier effective date for a 20 percent disability rating for service-connected degenerative disc disease, lumbar spine is not warranted.  38 C.F.R. § 3.400.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an effective date before that already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Lumbar Spine

The Veteran asserts that the severity of his service-connected degenerative disc disease of the lumbar spine is worse than his assigned 20 percent rating.

The Veteran's degenerative disc disease of the lumbar spine is evaluated under Diagnostic Code 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

To warrant a higher rating for the lumbar spine disability the evidence would need to show ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less.  Id.  

During August 2011, September 2011, August 2015, and September 2016 VA examinations no ankylosis of the spine was noted and forward flexion was limited, at most, to 38 degrees.  Of note, the Veteran did report pain, fatigue, spasm and stiffness associated with the disability.  

The September 2016 examiner reported that there were no flare-ups of the lumbar spine.  The examiner could not offer an opinion as to whether there would be additional limitation of motion after repetitive use over time as the examination was not performed during such circumstances.  The Veteran reported that he was unable to walk more than about 20 feet at a time, stand for more than 15 minutes, and that he was unable to lift more than about 10 pounds.  When asked, the Veteran reported that pain and lack of endurance significantly limit functional ability with repeated use over time.  None of the other medical evidence reflects that the Veteran's spine is ankylosed or that he has ever had flexion limited to 30 degrees or less.  

As noted above, the Veteran is competent to attest to things he experiences through his senses, such as pain.  See Jandreau, 492 F.3d 1372.  In this case the Veteran has stated his lumbar spine disability results in pain, difficulty standing, walking, and bending over.  The lay statements do not indicate that the Veteran has ankylosis of the spine or forward flexion limited to 30 degrees or less.  

The Board has also considered whether separate ratings could be assigned based on neurological symptomatology.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the Veteran is already assigned separate disability ratings of the left and right lower extremities.  

As the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017).


ORDER

An evaluation in excess of 20 percent for radiculopathy left lower extremity as secondary to service-connected degenerative disc disease of the lumbar spine, effective September 17, 2012 and greater than 40 percent effective September 7, 2016 is denied.

Entitlement to an effective date earlier than July 29, 2011 for the increased evaluation of degenerative disc disease, lumbar spine is denied.  

An evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


